                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 UNITED STATES OF AMERICA,           )
                                     )
                      Plaintiff,     )
                                     )
                v.                   )                  Case No. 6:19-03161-CR-RK
                                     )
 (14) SOLOMON HODGES,                )
                                     )
                      Defendant.     )
                                 ORDER
       On August 12, 2020, Magistrate Judge David P. Rush issued his Report and
Recommendation (Doc. 317) concluding that the Court should deny Defendant’s motion to
suppress (Doc. 275). Defendant filed an objection to the Report. (Doc. 326.)
       After an independent review of the matter pursuant to 28 U.S.C. § 636(b)(1)(C), the Court
accepts the findings and recommendation made by Magistrate Judge Rush in full. Accordingly, it
is hereby
       ORDERED that the Report and Recommendation of Magistrate Judge Rush (Doc. 317) is
ADOPTED. It is further
       ORDERED that Defendant’s objection (Doc. 327) is OVERRULED. It is further
       ORDERED that Defendant James A. Crockett’s motion to suppress (Doc. 275) is
DENIED.
       IT IS SO ORDERED.

                                            s/ Roseann A. Ketchmark
                                            ROSEANN A. KETCHMARK, JUDGE
                                            UNITED STATES DISTRICT COURT

DATED: February 24, 2021




            Case 6:19-cr-03161-RK Document 371 Filed 02/24/21 Page 1 of 1
